ENOCH, Chief Judge,
concurring in part and dissenting in part.
I concur with Part I, but respectfully dissent from Part II of the majority opinion.
The primary issue before this court is whether, in a case involving possible multiple tortfeasors, a jury should be informed that a settlement has been reached between the plaintiff and one or more of the possible defendants. If so, a secondary issue arises as to whether the amount of *854the settlement should be disclosed to the jury.
The majority concedes that if the jurors are told nothing of the settlement, and if, as here, they will know from the evidence that there is at least one other tortfeasor besides the defendant, they will be concerned about the absence of the other tort-feasor. In my view, such concern may lead to speculation which could affect the damage award one way or the other. For example, the jury might well award just one-half of the damages to which it believes plaintiff was entitled, believing that plaintiff will recover a similar amount from the absent tortfeasor.
On the other hand, if the jury is informed that a settlement was reached with the one or more of the missing tortfeasors, and is also informed of the amount of the settlement, an improper damage award may result. In such instance, the jury might consider that the amount of settlement represents an agreement by all concerned that each defendant should be liable for that amount of damages. Acting on that belief, the jurors would award a like amount against the defendant before them which, under our construction of the Uniform Contribution Among Joint Tortfeasors Act, would effectively absolve defendant from any liability.
Therefore, in my view, the jury should be informed of the fact of settlement, but not the amount paid. When the jury has such information, speculation will be avoided as to the reason for the absence of the other potential defendants. However, if the jury finds the defendant before them as being concurrently responsible to plaintiff with the tortfeasors who have settled with plaintiff, it becomes vitally important that the jurors appreciate the significance of the settlement in connection with their duty to assess damages. Accordingly, they should be clearly instructed as to the course they are to follow in reaching their verdict. See Theobold v. Angelos, 40 N.J. 295, 191 A.2d 465 (1963).
The instructions should emphasize to the jury that its duty is to decide whether or not the defendant before it is liable to the plaintiff, and then to determine the total amount of damages, if any, which would reasonably compensate plaintiff for all of his injuries and losses. The jury should be further instructed that this computation of damages is to be made without regard to any potential defendants not involved in the litigation, and that it should not attempt to apportion the amount of the award based on the number of apparently culpable persons involved. Then, it should be instructed that when its verdict awarding full compensation is returned, it will be apportioned by the court, as the law dictates, among the defendant -found responsible by the jury and the other persons who have made settlements with plaintiff.
This rule reflects the recognition that jurors collectively represent a cross-section of the community. Juries are charged with determination of factual issues, and are instructed to apply the law to their findings of fact in arriving at their verdicts. A realistic approach requires that we recognize the fact that juries will anticipate the consequences of their findings. As stated in Simpson v. Anderson, 33 Colo.App. 134, 507 P.2d 416 (1973), reversed, 186 Colo. 163, 526 P.2d 298 (1974):
“The manner in which the law applies to a given state of facts should not be a closely guarded secret which is known only to judges and lawyers. It will, in fact, ultimately become known to at least some members of the community who will be asked to sit upon juries. It is far better for courts to be the vehicle by which the operation of the law is explained than to rely upon whatever chance understanding may come the way of potential jurors.”
For these reasons, I would reverse the judgment and remand for a new trial on the issue of damages, with directions that the jury be properly instructed as outlined above.